Citation Nr: 1804866	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  14-15 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Ferguson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to April 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.


FINDING OF FACT

The Veteran's service-connected disabilities preclude him from securing or following substantially gainful employment consistent with his education and industrial background.


CONCLUSION OF LAW

The criteria for a TDIU due to service-connected disabilities have been met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Board notes that the Veteran has been provided all required notice and that the evidence currently of record is sufficient to substantiate his claim for entitlement to a TDIU.  Therefore, no further development with respect to the matter decided herein is required under 38 U.S.C. §§ 5103, 5103A, or 38 C.F.R. § 3.159.

II.  TDIU

The Veteran contends that he is unemployable due to his service-connected disabilities.  VA will grant a TDIU when the evidence shows that the Veteran is precluded by reason of his service-connected disabilities from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Individual unemployability must be determined without regard to any nonservice-connected disabilities or the veteran's advancing age.  38 C.F.R. § 3.341(a), see also 38 C.F.R. § 4.19.

The Veteran meets the schedular criteria for an award of TDIU; he is in receipt of a combined evaluation in excess of 70 percent or greater for his service-connected coronary artery disease, posttraumatic stress disorder (PTSD), degenerative joint disease of the right and left knee, and bilateral hearing loss; with his PTSD rated at 50 percent disabling throughout the relevant period.  See 38 C.F.R. § 4.16(a).  

The Veteran indicated in a May 2012 Application for Increased Compensation Based on Unemployability that he last worked in 2008 and became too disabled to work in September 2010.  He further indicated he was unable to work due to his service-connected PTSD, bilateral knee disability, and heart disease.  He stated that his last occupation was as a shop manager for a fixture company for 11 years.  He indicated that he did not have any additional training or education before or after he became too disabled to work, and the record reflects that he has a high school education with some college.  The record further indicates that the Veteran claimed he was laid off from his position because he was not a "team player."

A January 2011 VA joints examination indicated that the Veteran's bilateral knee disability had significant effect on his usual occupation due to pain.  The examiner indicated that he was able to stand up to one hour and could walk between 1 to 3 miles.  A May 2011 VA PTSD examination indicated that although it did not appear that the Veteran's unemployment was related to his PTSD, his symptoms including poor motivation, irritability and anger, and anxiety reduced his reliability and productivity.  A June 2011 VA heart disease examination indicated that the Veteran had a reduced exertional tolerance and he experienced frequent fatigue when previously working as a cabinet maker.  A September 2012 VA PTSD examination indicated that the Veteran's PTSD symptoms negatively impacted his occupational functioning in sedentary and physical work environments due to moderate impairment of frustration tolerance and coping skills, and mild impairment of concentration and memory skills.  The examiner indicated that much of his difficulty stemmed from anger, irritability, and social interaction problems.   December 2014 and March 2017 VA heart disease examinations indicated that the Veteran could not perform physical work due to fatigue, but was not limited in sedentary work.  

In sum, the Veteran's occupational and educational history is almost entirely related to his work in carpentry, but his service-connected heart and knee disabilities prevent him from engaging in any form of physical labor.  Additionally, his service-connected PTSD significantly reduces his ability to perform any kind of work, including in a sedentary environment.  Therefore, the Board finds that the Veteran's service-connected disabilities preclude him from securing or following substantially gainful employment consistent with his education and industrial background, and entitlement to a TDIU is granted.


ORDER

Entitlement to a TDIU is granted.



____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


